our original jurisdiction.   See NRS 34.160; NRS 34.170. Accordingly, we

                                    ORDER the petition DENIED.




                                                 Saitta



                        Gibbons                                   Pickering



                        cc: Hon. Patrick Flanagan, District Judge
                             Bruce Harrison Birch
                             Attorney General/Carson City
                             Washoe County District Attorney
                             Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              2
(0) I947A    (4421gio